TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00386-CR


Marcelino Martinez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. 20,272-CR, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING






A jury found appellant Marcelino Martinez guilty of aggravated sexual assault of a
child and assessed punishment at imprisonment for eighteen years.  See Tex. Pen. Code Ann.
§ 22.021 (West Supp. 2002).  Appellant's retained attorney filed a brief concluding that the appeal
is frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967).  The brief presents
a professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of
counsel's brief was delivered to appellant.

We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.



				__________________________________________
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed:   April 18, 2002
Do Not Publish